


109 HR 5373 IH: Rural Rental Housing Act of

U.S. House of Representatives
2006-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5373
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2006
			Mr. Hinojosa (for
			 himself and Mr. Rahall) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To promote the development of affordable, quality rental
		  housing in rural areas for low-income households.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Rental Housing Act of
			 2006.
		2.FindingsCongress makes the following
			 findings:
			(1)There is a
			 pressing and increasing need for housing in the United States for families and
			 senior citizens in rural areas, as evidenced by the fact that—
				(A)28 percent, or
			 10,400,000, of rural households in the United States live with some kind of
			 serious housing problem; and
				(B)an estimated
			 2,600,000 rural households live in substandard housing with severe structural
			 damage or without indoor plumbing, heat, or electricity.
				(2)There is an acute
			 shortage of affordable rental housing exists in the rural United States, as
			 evidenced by the fact that—
				(A)two-thirds of
			 extremely low-income and very low-income rural households do not have access to
			 affordable rental housing units;
				(B)36 percent of all
			 rural renters pay more than 30 percent of their income for housing, and 20
			 percent pay more than 50 percent of their income for housing; and
				(C)92 percent of all
			 renters with significant housing problems pay more than 50 percent of their
			 income for housing costs, and 60 percent pay more than 70 percent of their
			 income for housing.
				(3)Many rural renters
			 live with serious housing problems, including a lack of basic water and
			 wastewater services, structural insufficiencies, and overcrowding, as evidenced
			 by the fact that—
				(A)more than 900,000
			 rural rental households (10.4 percent of all such households) live in either
			 moderately or severely inadequate housing; and
				(B)approximately
			 1,000,000 rural renters have multiple housing problems.
				(4)Rural economies
			 are often less diverse, and therefore, jobs and economic opportunity are
			 limited because—
				(A)factors that exist
			 in rural environments, such as remoteness and low population density, lead to
			 limited access to many forces driving the economy, such as technology, lending,
			 and investment; and
				(B)local expertise is
			 often limited in rural areas where the economies are focused on farming or
			 natural resource-based industries.
				(5)Rural areas have
			 less access to credit than metropolitan areas, because—
				(A)banks and other
			 investors that look for larger projects with lower risk seek metropolitan areas
			 for loans and investment;
				(B)credit that is
			 available is often insufficient, leading to the need for interim or bridge
			 financing; and
				(C)credit in rural
			 areas is often more expensive and available at less favorable terms than in
			 metropolitan areas.
				(6)The Federal
			 Government investment in rural rental housing has dropped during the last 10
			 years, as evidenced by the fact that—
				(A)Federal spending
			 for rural rental housing has been cut by 77 percent since 1994; and
				(B)rural rental
			 housing unit production financed by the Federal Government has been reduced by
			 88 percent since 1990.
				(7)To address the
			 scarcity of rural rental housing, the Federal Government must work in
			 partnership with State and local governments, private financial institutions,
			 private philanthropic institutions, and the private sector, including nonprofit
			 organizations.
			3.DefinitionsFor purposes of this Act, the following
			 definitions shall apply:
			(1)Eligible
			 projectThe term eligible project means a project
			 for the acquisition, rehabilitation, or construction of rental housing and
			 related facilities in an eligible rural area for occupancy by low-income
			 families.
			(2)Eligible rural
			 areaThe term eligible rural area means a rural
			 area that—
				(A)has a population
			 of not more than 25,000, as determined by the most recent decennial census of
			 the United States; and
				(B)is located outside
			 an urbanized area.
				(3)Eligible
			 sponsorThe term eligible sponsor means—
				(A)a public
			 agency;
				(B)an Indian
			 tribe;
				(C)a for-profit
			 corporation; or
				(D)a private
			 nonprofit corporation—
					(i)a
			 purpose of which is planning, developing, or managing housing or community
			 development projects in rural areas;
					(ii)that has a record
			 of accomplishment in housing or community development; and
					(iii)that meets other
			 criteria established by the Secretary by regulation.
					(4)Low-income
			 familiesThe term low-income families has the
			 meaning given such term in section 3(b) of the United States Housing Act of
			 1937 (42 U.S.C. 1437a(b)).
			(5)Qualified
			 intermediaryThe term qualified intermediary means
			 a State, a State agency designated by the Governor of the State, a public
			 instrumentality of the State, a private nonprofit community development
			 corporation, a nonprofit housing corporation, a community development loan
			 fund, or a community development credit union, that—
				(A)has a record of
			 providing technical and financial assistance for housing and community
			 development activities in rural areas; and
				(B)has a demonstrated
			 technical and financial capacity to administer assistance made available under
			 this Act.
				(6)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
			(7)StateThe
			 term State means each of the several States of the United
			 States, the Commonwealth of Puerto Rico, the District of Columbia, the
			 Commonwealth of the Northern Mariana Islands, Guam, the Virgin Islands,
			 American Samoa, and any other possession of the United States.
			4.Rural rental
			 housing assistance
			(a)In
			 generalThe Secretary may, directly or through one or more
			 qualified intermediaries in accordance with section 5, make assistance
			 available under this Act to eligible sponsors in the form of loans, grants,
			 interest subsidies, annuities, and other forms of financing assistance, to
			 finance the eligible projects.
			(b)Applications
				(1)In
			 generalTo be eligible to receive assistance under this section,
			 an eligible sponsor shall submit to the Secretary, or a qualified intermediary,
			 an application in such form and containing such information as the Secretary
			 shall, by regulation, require.
				(2)Affordability
			 restrictionEach application under this subsection shall include
			 a certification by the applicant that the housing to be acquired,
			 rehabilitated, or constructed with assistance under this section will remain
			 affordable for low-income families for not less than 30 years.
				(c)Priority for
			 assistanceIn selecting among applicants for assistance under
			 this section, the Secretary, or a qualified intermediary, shall give priority
			 to providing assistance to eligible projects—
				(1)for very
			 low-income families (as such term is defined in section 3(b) of the United
			 States Housing Act of 1937 (42 U.S.C. 1437a(b));
				(2)in low-income
			 communities or in communities with a severe lack of affordable rental housing,
			 in eligible rural areas, as determined by the Secretary; or
				(3)if
			 the applications are submitted by public agencies, Indian tribes, private
			 nonprofit corporations or limited dividend corporations in which the general
			 partner is a non-profit entity whose principal purposes include planning,
			 developing and managing low-income housing and community development
			 projects.
				(d)Allocation of
			 assistance
				(1)In
			 generalIn carrying out this section, the Secretary shall
			 allocate assistance among the States taking into consideration the incidence of
			 rural substandard housing and rural poverty in each State and the share of that
			 State of the national total of such incidence.
				(2)Small state
			 minimumTo the extent sufficient amounts are made available for
			 assistance under this Act, in making allocations under paragraph (1), the
			 Secretary shall provide each State an amount not less than $2,000,000.
				(e)Limitations on
			 amount of assistance
				(1)In
			 generalExcept as provided in paragraph (2), assistance made
			 available under this Act for an eligible project may not exceed 50 percent of
			 the total cost of such project.
				(2)ExceptionIn the case of any eligible project for the
			 acquisition, rehabilitation, or construction of not more than 20 rental housing
			 units for use by very low-income families, assistance made available under this
			 Act may not exceed 75 percent of the total cost of such project.
				5.Delegation of
			 authority
			(a)In
			 generalThe Secretary may delegate authority for distribution, in
			 a State, of assistance under this Act—
				(1)to
			 one or more qualified intermediaries in the State; and
				(2)for a period of
			 not more than 3 years, upon the expiration of which such delegation of
			 authority shall be subject to renewal, in the discretion of the Secretary, for
			 one or more additional periods of not more than 3 years.
				(b)Solicitation
				(1)In
			 generalThe Secretary may, in the discretion of the Secretary,
			 solicit applications from qualified intermediaries for a delegation of
			 authority under this section.
				(2)Contents of
			 applicationEach application under this subsection shall
			 include—
					(A)a certification
			 that the applicant will—
						(i)provide matching
			 funds from sources other than this Act in an amount that is not less than the
			 amount of assistance provided to the applicant under this section; and
						(ii)distribute
			 assistance to eligible sponsors in the State in accordance with section 4;
			 and
						(B)a description
			 of—
						(i)the
			 State or the area within a State to be served;
						(ii)the
			 incidence of poverty and substandard housing in the State or area to be
			 served;
						(iii)the
			 technical and financial qualifications of the applicant; and
						(iv)the
			 assistance sought and a proposed plan for the distribution of such assistance
			 in accordance with section 4.
						(3)Multistate
			 applicationsThe Secretary may, in the discretion of the
			 Secretary, seek application by qualified intermediaries for more than one
			 State.
				6.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this Act $250,000,000 for each of
			 fiscal years 2007 through 2011.
		
